Citation Nr: 0123609	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had National Guard service from June 1948 to 
September 1950 and active service from September 1950 to May 
1952.  His DD 214 form shows that he received no wounds as a 
result of action with enemy forces.  He also received no 
decorations, medals, badges, campaign ribbons, etc.  He had 
no foreign service.

In October 1996, he claimed service connection for a 1951 
groin injury.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1997 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) that denied 
the claim.

In an August 1999 decision, the Board remanded the case for 
further development of the evidence.


FINDING OF FACT

The evidence of record does not establish the presence of a 
groin injury in service.


CONCLUSION OF LAW

Any residuals of a groin injury now present were not incurred 
in service.  38 U.S.C.A. § 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. § 3.303(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1996 claim and accompanying statement, the 
veteran reported that near the end of 1951, his field 
artillery unit conducted a field training exercise at Fort 
Bragg.  Upon their return to Camp Atterbury, he was unloading 
a .50 caliber machinegun when it discharged.  ("While 
unloading the m50 went off and I was and am still not sure 
what penetrated my groin area, the tripod on the machinegun 
or shrapnel or a bullet.")  He said he was hospitalized at 
Camp Atterbury for "over a month", but had not had 
treatment for residuals, though he has had constant pain 
since separation from service.

In a November 1996 letter, the RO asked the veteran for 
evidence to show continuous existence of his groin injury 
since discharge and any residuals which may exist at the 
present.  He was told that the best evidence would be 
statements from doctors who treated him since service, and 
that such statements should include dates of examination or 
treatment, findings and diagnoses.  He was also informed that 
he could submit statements from others who knew of his 
condition, to include date first noticed, what they saw and 
what enabled them to make their observation.

At a December 1996 VA examination, the veteran reported that 
his left testicle was injured in service, that he was 
hospitalized for several days for treatment, and that he 
currently has constant pain in the left testicle exacerbated 
by sexual intercourse.  The examiner reported a surgical scar 
on the right lower quadrant of the abdomen.  There was no 
inguinal hernia or adenopathy, and the testes felt normal in 
size and consistency.  They were not, apparently, tender.  
The diagnosis was status post contusion of left testicle with 
residual pain, and a sonogram was ordered.

The veteran's service records, received later in December, 
included his June 1948 National Guard enlistment contract and 
entrance examination, the 1950 record of his separation from 
the National Guard and induction into active service, and a 
report of a May 1952 separation examination.  On the 1952 
Report of Medical History, the veteran said he had hay fever, 
but denied histories of appendicitis and hernia, and also 
denied histories of any other injuries or illnesses.  
Further, he also denied treatment by physicians or clinics 
during the preceding five years.  The examiner noted mild hay 
fever and an appendectomy scar on the right lower quadrant, 
but the veteran's genitourinary system was normal by clinical 
evaluation.

Based on the foregoing evidence, a January 1997 RO decision 
denied the claim.

A January 1997 VA sonogram of the veteran's testes showed a 
normal echogenic pattern with no evidence of solid or cystic 
masses, abnormal calcifications, or fluid.  The impression 
was normal sonography of the testes.

With his April 1997 Notice of Disagreement, the veteran 
enclosed four photographs which he said were taken at the 
hospital at Camp Atterbury.  He said the photos depicted 
himself and other patients and nurses.

In May 1997, the RO issued a Statement of the Case that noted 
the shortcomings of the veteran's claim.

At an August 1997 hearing, the veteran testified that he was 
unloading, apparently from a truck, a .50 caliber machinegun 
still mounted on a tripod.  He said that, while unloading the 
machinegun, "somehow it got away and it got me in the leg."  
He said he was bleeding and was taken to a hospital where he 
remained for several days.  His representative asked him what 
he was told by doctors and he said doctors first thought he 
had syphilis or gonorrhea.  Though it is not entirely clear 
from the transcript of the hearing, the veteran seemed to 
suggest that he could have been discharged for medical 
reasons but declined such a discharge because he wanted to 
reenlist.  He learned, however, that his fiancée would not 
move to Camp Atterbury, so he did not reenlist.

The veteran testified that, after service, he saw Doctors 
Houtz and Getto, both since deceased, who told him there was 
nothing they could do about it.  He said "there are times 
that I have a bandage in between my legs.  In other words my 
privates rubs up against the scar or whatever."

When asked to describe the disability that resulted from the 
injury in service, he said that he had pain when he crossed 
his legs, when he strained during elimination, when he rode 
some distance in a car, and when he engaged in sexual 
intercourse.  He said his condition had never been diagnosed.  
He had a hernia on the right, with repair in 1952 or 1954, 
but this injury was on the left.

The hearing officer and the veteran's representative noted 
the lack of service medical records save those cited above.  
The veteran said that 37 members of his unit were dead 
including the three men, who he identified by name, that were 
in his machinegun section.  He said those three were the only 
members of his unit who knew of his injury.

The RO made another request for the veteran's service medical 
records but, in June 1988, learned that, if there were any 
other records, they may have been destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC).  In a July 
letter, the RO advised the veteran that NPRC had none of his 
service medical records and suggested alternate sources of 
evidence.  In August, the veteran completed a National 
Archives Form 13055 and indicated there that while assigned 
to HQ Det, 5015 ASU, he was treated at the hospital at Camp 
Atterbury, between August and December 1951, for a groin 
injury.

In a December 1998 Supplemental Statement of the Case, the RO 
noted the veteran's hearing testimony and the absence of 
medical records of a groin injury.

In a July 1999 letter, the RO advised the veteran that his 
case was being submitted to the Board and invited him to 
submit any additional evidence he had directly to the Board.

In an August 1999 decision, the Board remanded the case for 
clinical records of the veteran's hospitalization, extracts 
of hospital admissions prepared for the Surgeon General's 
Office (SGO), and another VA genitourinary examination.  (An 
SGO extract of the veteran's hospital admission, had there 
been one, would have been sent with the NPRC response to the 
RO's original records request.  See VBA Adjudication 
Procedure Manual M21-1, Part III,  4.22(b).)

Camp Atterbury is an Indiana National Guard installation.  In 
October 1999 correspondence, the RO asked the Division of 
Archives and Manuscripts, Indiana National Guard, for 
clinical records of the veteran's treatment at the Camp 
Atterbury hospital between August and December 1951.  In a 
response later that month, the Indiana National Guard 
reported that no medical records were found.

In November 1999, the RO asked NPRC to check morning reports 
of the unit to which the veteran had been assigned.  An April 
2001 response indicated that morning reports from his unit, 
dated between August 1 and December 31, 1951, did not reflect 
his hospitalization.

In an April 2001 letter, the RO advised the veteran of the 
evidence needed to substantiate his claim.  In a May 
telephone call to the veteran, the RO confirmed that he knew 
of no other evidence that could be obtained in support of his 
claim.

At a May 2001 VA genitourinary examination, the veteran 
reported that his left testis was injured by a tripod in 
service, and he spent several days in the hospital as a 
result.  Currently, he had nearly constant pain exacerbated 
by sexual intercourse.  He gave a history of a transurethral 
resection of the prostate.  Examination revealed some 
tenderness of the adductor muscle, but the examiner said that 
both testes felt normal, and there was neither testicular nor 
epididymal tenderness.  There was no swelling, no scar, no 
hydrocele, and no hernia.  The examiner noted the negative 
sonogram.  The examiner speculated that there may have been 
muscle trauma or a testicular hematoma, but there was no 
evidence of any such disorder currently.

A June 2001 Supplemental Statement of the Case reviewed the 
evidentiary shortcomings of the veteran's claim.  An August 
letter advised him that his case was being sent to the Board 
and invited him to submit any evidence he had directly to the 
Board.


Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, 
before proceeding to the legal analysis of the issue before 
us, we note a change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
eliminated the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended).  It also provided for an 
enhanced duty on the part of VA to notify a claimant of the 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended).  In addition, it defined the obligation of VA 
with respect to its duty to assist the claimant.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  VCAA is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  
The notice and duty-to-assist provisions of VCAA have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, the veteran claimed, in October 1996, service 
connection for residuals of a 1951 groin injury.  In November 
1996, the RO asked the veteran for postservice treatment 
records.  In December, his service records were received and 
he was afforded a VA genitourinary examination.  A January 
1997 RO decision denied the claim and set forth the rationale 
for the denial; the veteran was given a copy of the decision 
and advised of his right to appeal it.  Also in January, the 
veteran was afforded VA sonography of his testes.  A May 1997 
Statement of the Case further explained the rationale for the 
January decision and cited applicable law.  In August 1997, 
the veteran testified at a VA hearing.  In July 1998, he was 
advised that some of his service medical records may have 
been lost in a 1973 fire at NPRC, and he was further advised 
of alternative forms of evidence he could submit.  A December 
1998 Supplemental Statement of the Case reflected 
consideration of his hearing testimony, but concluded that 
his testimony did not change the January 1997 decision.  

A July 1999 letter advised the veteran that his case was 
being submitted to the Board and invited him to submit any 
evidence he had directly to the Board.  The Board remanded 
the case in August 1999 for clinical records of the veteran's 
hospitalization and another VA examination.  The RO attempted 
to obtain clinical records in October.  In April 2001, the RO 
had morning reports from the veteran's unit checked for 
references to his hospitalization.  In an April letter, the 
RO advised the veteran of the shortcomings of his claim.  In 
May 2001, the RO contacted him by telephone and learned that 
he neither had nor knew of any additional evidence.  Also in 
May, the veteran was afforded another VA genitourinary 
examination.  In a June 2001 Supplemental Statement of the 
Case, the RO explained in detail the shortcomings of his 
claim.  In an August letter, the RO advised the veteran that 
his case was being submitted to the Board and invited him to 
submit any evidence he had directly to the Board.  In view of 
the foregoing, we find that VA has satisfied the notice and 
duty-to-assist provisions of VCAA, and we turn now to the 
merits of the claim.

The veteran contends that he sustained some kind of groin 
injury while unloading a machinegun.  At first, he suggested 
that the weapon fired and he may have sustained a bullet 
wound.  At the August 1997 hearing, he made no reference to 
the weapon firing, and only said that the injury caused 
bleeding.  He said that doctors thought he might have a 
venereal disease, a strange diagnosis under the circumstances 
reported by the veteran.  However, there are no service 
medical records that corroborate his report of a groin 
injury.  Further, the RO has sought, without success, 
clinical records of his hospitalization, and has sought, also 
without success, to corroborate his reported hospitalization 
through morning reports from his unit.  In summary, there is 
no service department evidence that he was hospitalized for a 
groin injury in 1951.

More importantly, his May 1952 separation examination, 
including the medical history he provided, did not reflect a 
1951 groin injury.  The veteran contends that he did not 
report the injury to the examiner so as not to hinder his 
anticipated reenlistment.  However, though his service 
medical records may have been destroyed in the 1973 fire at 
NPRC, they would have been available to the military doctor 
in May 1952, and it is not entirely clear how the veteran 
could have reasonably expected to conceal such an injury, and 
subsequent hospitalization, from the examiner.  Not only did 
the physician who conducted the May 1952 separation 
examination not note residuals of a groin injury, he did note 
a scar in the right lower quadrant.  Thus, one wonders why he 
would not have noted a puncture or laceration in the groin 
area that was only a few months old.  

With regard to the 1973 fire at NPRC and the need to 
establish that an injury occurred in service, the RO advised 
the veteran he could submit other evidence including 
statements from service comrades.  At the August 1997 
hearing, the veteran testified that 37 members of his old 
active duty unit had died, so it is clear that he has 
maintained contact with the members of his old unit.  
However, he said that the list of decedents included the 
members of his machinegun section, and that they were the 
only members of his unit who knew he had been injured.  One 
might anticipate that the unit commander, the first sergeant, 
and the unit clerk, as a minimum, also had knowledge of his 
injury and treatment.  In summary, there is no evidence of 
record that he sustained a groin injury in service in 1951.  
To be sure, the veteran has submitted photographs that depict 
him in a hospital setting, but the photographs do not 
establish the reason for his being there.

More curious still is the matter of postservice treatment.  
The veteran contends that the 1951 groin injury has caused 
him considerable discomfort over the years but in his 1996 
claim, he said he had not had any treatment for it since 
service.  However, at the August 1997 hearing, he spoke of 
two doctors he had seen, both since deceased, who told him 
there was nothing they could do for him.  Thus, it is not 
entirely clear whether he did or did not seek treatment for 
the injury after service.  In either event, there are no 
records of postservice treatment, so there is no evidence of 
chronicity or continuity.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (the requisite 
link between current disability and injury or disease 
incurred or aggravated in service may be established by 
medical evidence that shows that the veteran incurred a 
chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptoms attributable 
to an injury or disease noted in service continued from then 
to the present).

Since the Board finds no evidence to conclude that a groin 
injury was sustained in service, it is unnecessary to decide 
whether any groin pain the veteran now complains of may be 
considered a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); dismissed by, in part, 
vacated by, in part, remanded by Sanchez-Benitez v. Principi, 
259 F. 3d 1356 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a 1951 groin injury is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

